 AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)


                         SUMMONS IN A CIVIL ACTION
       UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                        Lena Bally, et al.
                                                                                                                  Case No. 1:20-cv-01088
                                                                                                                  Hon. Janet T. Neff
                                                                                                TO: Governor Gretchen Whitmer
                                   v.
Gretchen Whitmer, in her official capacity as Governor                                     ADDRESS: 111 S Capitol Ave
                                                                                                            Lansing, MI 48933
                of Michigan, et al.



                                                                                                      PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
 A lawsuit has been filed against you.
                                                                                                        Maxwell Goss
                                                                                                        Maxwell Goss, PLLC
 YOU ARE HEREBY SUMMONED and required to serve                                                          370 E. Maple Rd., Third Floor
 upon plaintiff, an answer to the attached complaint or a motion                                        Birmingham, Michigan 48009
 under Rule 12 of the Federal Rules of Civil Procedure within
    21       days after service of this sum mons on y ou (not                                         CLERK OF COURT
 counting the day you received it). If y ou fail to respond,
 judgment by default will be entered against you for the relief
 demanded in the complaint. You must also file your answer
 or motion with the Court.
 The Court has offices in the following locations:

    399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
  P.O. Box 698, 330 Federal Building, Marquette, MI 49855
    107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007                                                                                                         11/13/2020
    113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                        By: Deputy Clerk                                                      Date


                                                                                   PROOF OF SERVICE
 This summons for                            Governor Gretchen Whitmer                                                was received by me on                                               .
                                              (name of individual and title, if any)                                                                               (date)


  I personally served the summons on the individual at
                                                                                                                             (place where served)
 on                                .
                       (date)


   I left the summons at the individual’s residence or usual place of abode with                                                                                                 , a person
                                                                                                                             (name)

 of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                           (date)


   I served the summons on                                                                                                         , who is designated by law to accept service
                                                                             (name of individual)

 of process on behalf of                                                                                                                        on                                           .
                                                                             (name of organization)                                                                (date)


   I returned the summons unexecuted because                                                                                                                                              .
   Other (specify)                                                                                                                                                                       .

       My fees are $                                       for travel and $                                           for services, for a total of $                                      .
 I declare under the penalty of perjury that this information is true.
 Date:
                                                                                                                                        Server’s signature

 Additional information regarding attempted service, etc.:
                                                                                                                                 Server’s printed name and title



                                                                                                                                      Server’s address
 AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)


                         SUMMONS IN A CIVIL ACTION
       UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                        Lena Bally, et al.
                                                                                                                  Case No. 1:20-cv-01088
                                                                                                                  Hon. Janet T. Neff
                                                                                                TO: Michigan Board of State Canvassers
                                   v.
Gretchen Whitmer, in her official capacity as Governor                                     ADDRESS: Jeannette Bradshaw, Aaron Van Langevelde, Norman
                                                                                                            D. Shinkle, Julie Matuzak
                of Michigan, et al.                                                                         430 W. Allegan
                                                                                                            Lansing, MI 48918


                                                                                                      PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
 A lawsuit has been filed against you.
                                                                                                        Maxwell Goss
                                                                                                        Maxwell Goss, PLLC
 YOU ARE HEREBY SUMMONED and required to serve                                                          370 E. Maple Rd., Third Floor
 upon plaintiff, an answer to the attached complaint or a motion                                        Birmingham, Michigan 48009
 under Rule 12 of the Federal Rules of Civil Procedure within
    21       days after service of this sum mons on y ou (not                                         CLERK OF COURT
 counting the day you received it). If y ou fail to respond,
 judgment by default will be entered against you for the relief
 demanded in the complaint. You must also file your answer
 or motion with the Court.
 The Court has offices in the following locations:

    399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
  P.O. Box 698, 330 Federal Building, Marquette, MI 49855
    107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007                                                                                                    11/13/2020
    113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                        By: Deputy Clerk                                                    Date


                                                                                   PROOF OF SERVICE
 This summons for Michigan Board of State Canvassers                                                                  was received by me on                                             .
                                              (name of individual and title, if any)                                                                               (date)


  I personally served the summons on the individual at
                                                                                                                             (place where served)
 on                                .
                       (date)


   I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                             (name)

 of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                           (date)


   I served the summons on                                                                                                         , who is designated by law to accept service
                                                                             (name of individual)

 of process on behalf of                                                                                                                        on                                         .
                                                                             (name of organization)                                                                (date)


   I returned the summons unexecuted because                                                                                                                                            .
   Other (specify)                                                                                                                                                                     .

       My fees are $                                       for travel and $                                           for services, for a total of $                                    .
 I declare under the penalty of perjury that this information is true.
 Date:
                                                                                                                                        Server’s signature

 Additional information regarding attempted service, etc.:
                                                                                                                                 Server’s printed name and title



                                                                                                                                      Server’s address
 AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)


                         SUMMONS IN A CIVIL ACTION
       UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                        Lena Bally, et al.
                                                                                                                  Case No. 1:20-cv-01088
                                                                                                                  Hon. Janet T. Neff
                                                                                                TO: Wayne County Board of County Canvassers
                                   v.
Gretchen Whitmer, in her official capacity as Governor                                     ADDRESS: Monica Palmer, Jonathan C. Kinloch, William
                                                                                                            Hartmann, Allen Wilson
                of Michigan, et al.                                                                         2 Woodward Avenue, Suite 502
                                                                                                            Detroit, Michigan 48226


                                                                                                      PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
 A lawsuit has been filed against you.
                                                                                                        Maxwell Goss
                                                                                                        Maxwell Goss, PLLC
 YOU ARE HEREBY SUMMONED and required to serve                                                          370 E. Maple Rd., Third Floor
 upon plaintiff, an answer to the attached complaint or a motion                                        Birmingham, Michigan 48009
 under Rule 12 of the Federal Rules of Civil Procedure within
    21       days after service of this sum mons on y ou (not                                         CLERK OF COURT
 counting the day you received it). If y ou fail to respond,
 judgment by default will be entered against you for the relief
 demanded in the complaint. You must also file your answer
 or motion with the Court.
 The Court has offices in the following locations:

    399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
  P.O. Box 698, 330 Federal Building, Marquette, MI 49855
    107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
    113 Federal Building, 315 W. Allegan, Lansing, MI 48933                                                                                                            11/13/2020

                                                                                                        By: Deputy Clerk                                                    Date


                                                                                   PROOF OF SERVICE
 This summons for                 Wayne County Board of County Canvassers                                             was received by me on                                             .
                                              (name of individual and title, if any)                                                                               (date)


  I personally served the summons on the individual at
                                                                                                                             (place where served)
 on                                .
                       (date)


   I left the summons at the individual’s residence or usual place of abode with                                                                                               , a person
                                                                                                                             (name)

 of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                           (date)


   I served the summons on                                                                                                         , who is designated by law to accept service
                                                                             (name of individual)

 of process on behalf of                                                                                                                        on                                         .
                                                                             (name of organization)                                                                (date)


   I returned the summons unexecuted because                                                                                                                                            .
   Other (specify)                                                                                                                                                                     .

       My fees are $                                       for travel and $                                           for services, for a total of $                                    .
 I declare under the penalty of perjury that this information is true.
 Date:
                                                                                                                                        Server’s signature

 Additional information regarding attempted service, etc.:
                                                                                                                                 Server’s printed name and title



                                                                                                                                      Server’s address
 AO 440 (Rev. 01/09) Summons in a Civil Action - MIWD (Rev. 07/15)


                         SUMMONS IN A CIVIL ACTION
       UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                        Lena Bally, et al.
                                                                                                                  Case No. 1:20-cv-01088
                                                                                                                  Hon. Janet T. Neff
                                                                                                TO: Washtenaw County Board of Canvassers
                                   v.
Gretchen Whitmer, in her official capacity as Governor                                     ADDRESS: Mary Hall-Thiam, Malcolm Doug Scott, Dan Smith,
                                                                                                            220 North Main
                of Michigan, et al.                                                                         Ann Arbor, MI 48104



                                                                                                      PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
 A lawsuit has been filed against you.
                                                                                                        Maxwell Goss
                                                                                                        Maxwell Goss, PLLC
 YOU ARE HEREBY SUMMONED and required to serve                                                          370 E. Maple Rd., Third Floor
 upon plaintiff, an answer to the attached complaint or a motion                                        Birmingham, Michigan 48009
 under Rule 12 of the Federal Rules of Civil Procedure within
    21       days after service of this sum mons on y ou (not                                         CLERK OF COURT
 counting the day you received it). If y ou fail to respond,
 judgment by default will be entered against you for the relief
 demanded in the complaint. You must also file your answer
 or motion with the Court.
 The Court has offices in the following locations:

    399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
  P.O. Box 698, 330 Federal Building, Marquette, MI 49855                                                                                                                   11/13/2020
    107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
    113 Federal Building, 315 W. Allegan, Lansing, MI 48933


                                                                                                        By: Deputy Clerk                                                       Date


                                                                                   PROOF OF SERVICE
 This summons for                   Washtenaw County Board of Canvassers                                              was received by me on                                                .
                                              (name of individual and title, if any)                                                                               (date)


  I personally served the summons on the individual at
                                                                                                                             (place where served)
 on                                .
                       (date)


   I left the summons at the individual’s residence or usual place of abode with                                                                                                  , a person
                                                                                                                             (name)

 of suitable age and discretion who resides there, on                                                            , and mailed a copy to the individual’s last known address.
                                                                                           (date)


   I served the summons on                                                                                                         , who is designated by law to accept service
                                                                             (name of individual)

 of process on behalf of                                                                                                                        on                                            .
                                                                             (name of organization)                                                                (date)


   I returned the summons unexecuted because                                                                                                                                               .
   Other (specify)                                                                                                                                                                        .

       My fees are $                                       for travel and $                                           for services, for a total of $                                       .
 I declare under the penalty of perjury that this information is true.
 Date:
                                                                                                                                        Server’s signature

 Additional information regarding attempted service, etc.:
                                                                                                                                 Server’s printed name and title



                                                                                                                                      Server’s address
